Citation Nr: 1108790	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for left carpal tunnel syndrome, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for right carpal tunnel syndrome, currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to October 1990.

This matter came to the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2009 for further development.  

On substantive appeal received in December 2004, the Veteran marked the appropriate box to indicate that she wanted a hearing before the Board at the RO.  A hearing was scheduled for December 2007, but the Veteran's represented submitted a request in December 2007 to reschedule the Veteran's hearing.  A hearing was rescheduled for April 2008.  Ultimately, by statement received in April 2008, the Veteran's representative cancelled the hearing.

The Board note that several other issues were listed in an October 2004 statement of the case; however the Veteran withdrew those claims in an April 2006 statement.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The TDIU issue is on appeal after being raised by the Veteran's representative.  The case was remanded for additional development, and the RO took appropriate action in connection with such additional development.  

However, additional evidence received since the November 2009 remand (specifically the April 2010 VA examination report) is to the effect that the Veteran has reported receiving Social Security Administration (SSA) disability benefits.  Although the RO duly complied with the November 2009 remand and although the Board regrets further delay, the case must be returned to the RO for additional development in view of the information apparently furnished by the Veteran to the VA examiner regarding Social Security disability benefits.  The Court has clearly held that since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.   The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


